The Honorable Mike Beebe State Senator and Senate Chairman and
The Honorable Billy Joe Purdom State Representative and House Chairman Uniform Personnel Subcommittee Legislative Council State Capitol, Room 315 Little Rock, Arkansas 72201
Gentlemen:
This is in response to your request, submitted on your behalf by Ken Garner of the State Personnel Review Section of the Bureau of Legislative Research, for an opinion on the following questions:
  Are Arkansas State employee's own personnel records available to them for review on request under the provisions of the Freedom of Information Act?
  May access be denied for review of such files under the exclusionary umbrella of being working papers of the governor in an instance where the records being sought are in the Office of the Governor?
I recently addressed these same questions in Ops. Att'y Gen. 98-223 and 98-234, copies of which I have enclosed for your review. I believe these opinions satisfactorily answer the questions presented.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh